Citation Nr: 0731457	
Decision Date: 10/05/07    Archive Date: 10/16/07

DOCKET NO.  04-03 883	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for chronic 
conjunctivitis (claimed as an eye disorder).

2.  Entitlement to service connection for hearing loss of the 
left ear.

3.  Entitlement to service connection for systemic lupus 
erythematosus (SLE).  

4.  Entitlement to an increased (compensable) rating from an 
original grant of service connection for tinea pedis.


REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

S.M. Cieplak, Counsel


INTRODUCTION

The veteran served on active duty from November 1984 to 
January 1989.

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina.

The issues of service connection for chronic conjunctivitis 
and for increased evaluation for tinea pedis being remanded 
are addressed in the REMAND portion of the decision below and 
are REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claims on appeal has been accomplished. 

2.  A hearing loss of the left ear was not demonstrated 
during service, and the records do not include a current 
medical diagnosis of left ear hearing loss.  

3.  SLE was not present in service and was first identified 
many years after the veteran's separation from service.

4.  During service, the veteran was treated for 
conjunctivitis; according to her application for service 
connection, she has not received any treatment for an eye 
disorder since service, therefore no chronic eye disease is 
shown.

CONCLUSIONS OF LAW

1.  A left ear hearing loss disorder was not incurred or 
aggravated by active military service, nor may a 
sensorineural hearing loss be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 5102, 
5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.307, 3.309 (2007). 

2.  SLE was not incurred or aggravated by active military 
service, nor may it be presumed to have been so incurred.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 5102, 5103, 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.307, 3.309 (2007).    

3.  Chronic conjunctivitis (claimed as an eye disorder) was 
not incurred or aggravated by active military service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 5102, 5103, 5103A, 5107; 
38 C.F.R. § 3.102, 3.159, 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been fulfilled 
by information provided to the veteran in letters from the RO 
dated in March 2003, April 2003, May 2003 and March 2004.  
Those letters notified the veteran of VA's responsibilities 
in obtaining information to assist the veteran in completing 
her claim, identified the veteran's duties in obtaining 
information and evidence to substantiate her claim, and 
requested that the veteran send in any evidence in her 
possession that would support the claims.  (See 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a)), Quartuccio v. Principi, 
16 Vet. App. 183 (2002), Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  See also Mayfield v. Nicholson, 19 Vet. App. 
103, 110 (2005), reversed on other grounds, 444 F.3d 1328 
(Fed. Cir. 2006), Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006); Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 
537 (2006).

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all elements of a 
claim.  The record does not reflect that the veteran was 
provided with such notice.  However, as the Board's decision 
herein denies the appellant's claims, no disability rating or 
effective date is being assigned; there is accordingly no 
possibility of prejudice to the appellant under the notice 
requirements of Dingess/Hartman.  

The veteran has been made aware of the information and 
evidence necessary to substantiate her claims and has been 
provided opportunities to submit such evidence.  The RO has 
properly processed the appeal following the issuance of the 
required notice.  Moreover, all pertinent development has 
been undertaken, examinations have been performed, and all 
available evidence has been obtained in this case.  The 
appellant has not identified any additional evidence that 
could be obtained to substantiate the claims.  Clearly, from 
submissions by and on behalf of the veteran, she is fully 
conversant with the legal requirements in this case.  Thus, 
the content of these letters complied with the requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  No 
further action is necessary for compliance with the VCAA.   

Service Connection 

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303.  As a general matter, service connection 
for a disability on the basis of the merits of such claim is 
focused upon (1) the existence of a current disability; (2) 
the existence of the disease or injury in service, and; (3) a 
relationship or nexus between the current disability and any 
injury or disease during service.  See Cuevas v. Principi, 3 
Vet. App. 542 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 
(1992). 

Disability which is proximately due to or the result of a 
service-connected disease or injury may also be service 
connected.  38 C.F.R. § 3.310.  

Service connection may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303.  

Service connection shall be granted to a veteran if the 
veteran served 90 days or more during a war period or after 
December 31, 1946 or had peacetime service on or after 
January 1, 1947, and arthritis or systemic lupus 
erythematosus, although not otherwise established as incurred 
in or aggravated by service, is manifested to a compensable 
degree within one year following the requisite service.  
38 C.F.R. §§ 3.307, 3.309 (2006)

In a claim for service connection, the ultimate credibility 
or weight to be accorded evidence must be determined as a 
question of fact.  The Board determines whether (1) the 
weight of the evidence supports the claim, or (2) the weight 
of the "positive" evidence in favor of the claim is in 
relative balance with the weight of the "negative" evidence 
against the claim: the appellant prevails in either event.  
However, if the weight of the evidence is against the 
appellant's claim, the claim must be denied.  38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102;  Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).    

Factual Background and Analysis

Service medical records are silent as to complaints, 
findings, treatment or diagnoses relating to a left ear 
hearing loss or SLE.  Service medical records do reflect 
treatment of eye problems in service medical records for 
February 1985, March 1985, April 1985, June 1985, August 
1985, June 1986, July 1986, October 1986, December 1986, 
April 1987, July 1987, October 1987, December 1987, April 
1988, and October 1988.

Post service medical records do not include any evidence of a 
current left ear hearing loss or an eye disorder.  Regarding 
SLE, the first evidence of the disease was in 2001, many 
years after service.  It appears that complete service 
medical records have not been obtained despite several 
unsuccessful efforts to obtain same.  In this regard, where 
service medical records are missing, VA has a heightened duty 
to explain its findings and conclusions and to consider 
carefully the benefit-of-the doubt rule.  Pruitt v. 
Derwinski, 2 Vet. App. 83, 85 (1992); O'Hare v. Derwinski, 1 
Vet. App. 365, 367 (1991). 

While not entirely complete, the veteran's service medical 
records contain multiple entries relating to conditions other 
than for SLE and/or hearing loss.  Nevertheless, the record 
does not demonstrate that a left ear hearing loss or SLE 
began during a period of active service or within one year 
following her release from active service and, thus, cannot 
be relied upon as a basis for granting service connection on 
a presumptive basis.  See also Maxson v. Gober, 230 F.3d 1330 
(Fed. Cir. 2000) (evidence of a prolonged period without 
medical complaint after service can be considered as a factor 
in determining a service connection claim). 

No competent medical evidence has associated the veteran's 
SLE or claimed left ear hearing loss disorders to service.  
In this case, the preponderance of the evidence is against 
the claims for service connection.  

The Board also concludes a VA examination is not needed for 
the veteran's claim of entitlement to service connection for 
such disorders because the only evidence indicating the 
veteran "suffered an event, injury or disease in service" is 
her own lay statements.  Such evidence is insufficient to 
trigger VA's duty to provide an examination.  The Court has 
held, in circumstances similar to this, where the supporting 
evidence of record consists only of a lay statement, that VA 
is not obligated, pursuant to 5103A(d), to provide an 
appellant with a medical nexus opinion.  See Duenas v. 
Principi, 18 Vet. App. 512, 519 (2004) (finding no 
prejudicial error in Board's statement of reasons or bases 
regarding why a medical opinion was not warranted because 
there was no reasonable possibility that such an opinion 
could substantiate the veteran's claim because there was no 
evidence, other than her own lay assertion, that " 
'reflect[ed] that [s]he suffered an event, injury[,] or 
disease in service' that may be associated with [her] 
symptoms").  See also Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, 345 F.3d 1334, 1355-57 (Fed. 
Cir. 2003) (holding that 3.159(c)(4)(i) is not in conflict 
with section 5103A(d) and evidence of record "establishing 
that the veteran suffered an event, injury, or disease in 
service," is required to trigger VA's duties pursuant to 
section 5103A(d)); Wells v. Principi, 326 F.3d 1381, 1384 
(Fed. Cir. 2003) (holding that the Secretary's obligations 
under section 5103A to provide a claimant with a medical 
examination or to obtain a medical opinion is triggered if 
the evidence of record demonstrates "some casual connection 
between [her] disability and [her] military service").  There 
is no reasonable possibility that a medical opinion would aid 
in substantiating the appellant's claim since it could not 
provide evidence of a past event.

Because the preponderance of the evidence is against the 
claims, the benefit of the doubt doctrine is not for 
application.  38 U.S.C.A. § 5107 (West 2002); Ortiz v. 
Principi, 274 F.3d 1361 (2001) (the benefit of the doubt rule 
applies only when the positive and negative evidence renders 
a decision "too close to call").   


ORDER

Service connection for chronic conjunctivitis (claimed as an 
eye disorder) is denied.

Service connection for left ear hearing loss is denied.  

Service connection for lupus is denied.  


REMAND

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) are applicable to 
this claim.

During the pendency of this appeal, the Court issued a 
decision in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006)finding that the VCAA notice requirements applied to 
all elements of a claim.  As the case is being remanded for 
additional development, appropriate action should be taken to 
ensure adequate VCAA notice as to all elements of the claim 
is provided.

Outpatient treatment records reflect complaints of a fungal 
infection of the feet in October 1999.  The record suggest 
that the condition apparently responded to treatment because 
of the absence of further treatment or documented complaints.  

A VA examination was afforded in March 2004.  The veteran 
reported that her foot rash would go away for months and 
recur for months.  She reported treatment with multiple 
prescriptions and over the counter creams including 
antifungals and steroids, with varying degree of response.  
When present the rash itched and was reportedly painful.  She 
was able to walk without limits when she could walk at her 
own pace.  She also reportedly was examined by a 
dermatologist several years earlier who determined that she 
did not have a fungus.  Objectively, a rash was appreciated 
limited to a small area at the center of the plantar surface 
of the her right foot, which is a red base with four or five 
1 centimeter sized excoriated dry lesions.  Diagnosis was 
excoriated dermatitis on the bottom of the right foot.  

The examiner did not comment as to whether more than topical 
therapy was required during the past 12-month period; whether 
or not the veteran's service connected skin disorder was 
associated with underlying soft tissue damage; whether the 
disorder was painful on examination; and/or whether it 
results in any functional limitation.  

As the criteria for evaluating this disability are predicated 
upon such determinations, the Board finds that the  
examination report of March 2004 is inadequate for rating  
purposes.  See 38 C.F.R. § 4.118, Diagnostic Codes 7802, 
7804, 7805, 7806, 7813 (2007).  The case should therefore be 
remanded so that the veteran may be provided with a medical 
examination that will include these relevant findings. 

As the case is being remanded for additional development, 
appropriate action should be taken to ensure adequate VCAA 
notice as to all elements of the claim is provided.

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO is to provide the 
veteran a corrective VCAA notice under 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b), that includes an explanation 
as to the information or evidence 
needed to establish a disability rating 
and effective date for the claim on 
appeal, as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

2.  The AMC/RO should contact the veteran 
and obtain the names, addresses, and 
approximate dates of treatment of all 
medical care providers, VA and non-VA who 
treated the veteran for a skin disorder 
since July 2003.  After the veteran has 
signed requisite releases, those records 
should be obtained and associated with 
the claims folder.  All attempts to 
procure records should be documented in 
the file.  If the RO cannot obtain 
records identified by the veteran, a 
notation to that effect should be 
inserted in the file.  The veteran and 
her representative are to be notified of 
unsuccessful efforts in this regard, in 
order to allow the veteran the 
opportunity to obtain and submit those 
records for VA review.

3.  The veteran is to be scheduled for 
a VA dermatology examination by a VA 
physician to ascertain the current 
status of her service connected tinea 
pedis.  Prior to the examination, the 
claims folder must be made available to 
the examiner for review of the case.  A 
notation to the effect that this record 
review took place should be included in 
the report of the examiner.  The 
examiner should note any history of 
treatment for medical problems relating 
to the veteran's skin.  

Following the examination, the examiner 
should provide clinical observations, 
presented in a typed report.  The 
examiner should address the following 
questions in the report:  

(a.)  Is less than 5 percent of the 
veteran's entire body or less than 5 
percent of her exposed areas 
affected by tinea pedis?  Is no more 
than topical therapy required for 
treatment of tinea pedis during the 
past 12-month period?  

(b.)  Is there at least 5 percent, 
but less than 20 percent, of the 
veteran's entire body, or at least 5 
percent, but less than 20 percent, 
of her exposed areas affected by 
tinea pedis?  Is intermittent 
systemic therapy such as 
corticosteroids or other 
immunosuppressive drugs required for 
treatment of her tinea pedis for a 
total duration of less than six 
weeks during the past 12-month 
period?

(c.)  Is systemic therapy such as 
corticosteroids or other 
immunosuppressive drugs required for 
a total duration of six weeks or 
more, but not constantly, during the 
past 12-month period for treatment 
of her tinea pedis?

(d.)  Does treatment of her tinea 
pedis require constant or near-
constant systemic therapy such as 
corticosteroids or other 
immunosuppressive drugs during the 
past 12-month period?

The examiner should also express 
opinions concerning whether the 
veteran's tinea pedis is tender, 
painful, adherent to the underlying 
tissue, hyper -or hypo-pigmented; has 
unusual texture; the length and width 
of the affected area; whether it is 
indurated and inflexible, and the 
surface contour.  Further, any 
functional limitation caused by the 
service connected tinea pedis or other 
observed manifestations of the service-
connected disability is are to be 
noted.  Opinions should be provided 
based on the results of examination, a 
review of the medical evidence of 
record, and sound medical principles.  
All examination findings, along with 
the complete rationale for all opinions 
expressed, should be set forth in the 
examination report.

5.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications, including the address 
where the notice was sent must be 
associated with the claims folder.  The 
veteran is to be advised that failure 
to report for a scheduled VA 
examination without good cause shown 
may have adverse effects on her claims.

6.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal, 
for which a notice of disagreement has 
been filed, remains denied, the appellant 
and representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication; it is not 
the Board's intent to imply whether the benefits requested 
should be granted or denied.  The veteran need take no action 
until otherwise notified, but she may furnish additional 
evidence and/or argument during the appropriate time frame.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999). 

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


